Title: [Diary entry: 24 March 1762]
From: Washington, George
To: 

24. Burnt Tobo. Beds. Grafted 5 others of the same Cherry’s on Scions standing in a Cluster in the Mint bed. Also, 3 Bullock hearts (from Colo. Mason) one under the Wall to the right of the gate—2 others under the Wall also, between the 5 Cornation Cherrys & opposite to the Plumb trees. Also—4 more of the fine early Cherrys from Colo. Masons, between the abo⟨ve⟩ and the Cherrys which were graf⟨ted⟩ last year from that tree by the Gra⟨pe⟩ Vine. These were all upon growg. Sc⟨ions⟩. Grafted likewise in the Peach Orch⟨ard⟩ 4 More Apricots & in the Apple Orchard 6 more. Note. These Apricots came from the Plantation where Mr. Clifton used to live.